DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered. 

Status of the Claims
	Upon filing of the RCE dated 10/27/2020 in the file wrapper, the claims and remarks filed 10/9/2020 are addressed below.  The positions discussed in the advisory action and interview summary dated 12/1/2020 are maintained.
Claims 1-30 previously were canceled; claim 32 newly is canceled.  Claims 38-52 previously were withdrawn.  Claims 31 and 33-52 remain pending, with claims 31 and 33-37 under current examination.
Withdrawn Rejection
	All rejections of claim 32 are withdrawn in view of Applicant’s cancelation of this claim.


Maintained Ground of Rejection, 
Modified to Address Claim Limitations Entered as of the 10/27/2020 RCE Filing,
No New References Cited
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Driscoll (US 2014/0120171 A1).
The instant claims are drawn to an o/w emulsion comprising 0.5 to 2.2 wt% krill oil based on the total weight of the emulsion, wherein the emulsion is free of egg yolk lecithin and is formulated for parenteral administration.
Driscoll teaches a composition for parenteral administration of a krill oil formulation which is in the form of an oil-in-water emulsion containing a phospholipid obtained from a marine crustacean (not 
Driscoll does not teach an example emulsion comprising 0.5 to 2.2 wt% krill oil.  Therefore, this rejection is made using obviousness rationale.  Driscoll does, however, teach that the krill oil concentration may be as low as 1% (see [0024]), thereby suggesting that the krill oil content may be adjusted to achieve the desired end result. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform routine optimization procedures relative to Driscoll’s disclosed embodiments and within the parameters of Driscoll’s disclosure, to achieve the desired result.  One would have been motivated to do so as part of routine scientific inquiry.
Moreover, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further still, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise the solution claimed.
As to the new claim limitations pertaining to a concentration of oil phase in the total emulsion and a phospholipid concentration in krill oil, Driscoll teaches these features.  Newly claimed is an oil phase amount of 2 to 30% by weight of an oil phase in a total emulsion with oil phase components specified in lines 3-4 of claim 31 as amended.  Driscoll’s Emulsion 1 outlined in Table 7 includes a MCT component in an amount of 100 g per 1000 mL as well as additional oil components including a triglyceride component in the amount f 100 g per 1000 mL and phospholipid in an amount of 12 g per 1000 mL; the sum of these oil component parts is within the instantly recited range of 2 to 30% by weight, and includes medium chain triglyceride (MCT as recited in the claim).
Furthermore, as to the new claim language specifying phospholipid concentration in krill oil to be in the range of “about 40 to about 100 wt%”, Driscoll teaches this feature specifying for instance krill oil having 50% phospholipid (see footnote of Table 5 of Driscoll).
As to claim 37, Driscoll teaches the mean droplet size to be less than 500 nm obtained by dynamic light scattering at 25 degrees Celsius and, further, that the droplet size may be varied (see [0103] and [0104]).  As such, the instantly recited mean diameter range or 130 to 350 nm when measured directly upon sterilization of the emulsion is considered to lie inside the range disclosed by the prior art and considered obvious.  Per MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Specifically, in the instant case and upon a thorough review of the specification as filed, there has been no showing of criticality of the droplet size of the oil droplets in the o/w emulsions. 


Response to Arguments filed 10/9/2020 and entered as of 10/27/2020
	Applicant’s arguments filed 10/9/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Regarding the rejection of claims 31-37 under 35 U.S.C. 103, Applicant argues that one would not have been lead to the claimed invention in view of Driscoll.  Applicant’s reasoning is addressed below.
Applicant argues on pages 9 and 10 of Remarks that the claimed invention is “markedly different” from the teachings of Driscoll, defining Driscoll as a broad teaching encompassing o/w compositions with a krill oil concentration from about 1% to about 20%.  Applicant’s additional characterizations of the Driscoll reference on pages 10-13 of Remarks are noted. On page 14 of Remarks, Applicant concludes that a composition having 4% krill oil is outside the claimed invention.   Applicant presents throughout Remarks and for instance in the paragraph bridging pages 17 and 18 of Remarks calculations in alleged support of his position that based on Driscoll one would have been led to prepare emulsions having a concentration greater than 2.2 weight percent krill oil.
On page 17-21 of Remarks, Applicant argues that Driscoll’s disclosure is broad and encompasses “an untold large number of possible distinct compositions oil-in-water compositions with a krill oil concentration from about 1% to about 20% which may egg yolk lecithin- or not.”  Applicant further argues that Driscoll’s exemplified compositions free of egg yolk lecithin have 4% and 2.4% of krill oil.  Applicant argues the Office has not established the requisite motivation for establishing a case of obviousness.
In reply, it is maintained that Driscoll teaches an o/w emulsion comprising an amount of krill oil as claimed, wherein said composition is free of egg yolk lecithin, desirably has a PFAT5 value the same as claimed, and therefore would have the further claimed stability characteristic.  See Driscoll abstract, Tables 1 and 5, and [0106] in particular.  It is further maintained that Driscoll provides rationale for selecting a concentration as low as 1% (see [0024]) from Driscoll’s more broadly disclosed range, thereby suggesting that krill oil content may be adjusted to achieve the desired result, including optimizing the krill oil amount to a value within the claimed range.
Further, it is maintained that Driscoll teaches an alternate embodiment to embodiments comprising egg phospholipids.  Driscoll clearly teaches that the compositions may include a fish oil, MCT oil, and/or egg phospholipids (see paragraph [0026]).  As such, Driscoll teaches compositions which do not include egg yolk lecithin.  Applicant is reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Moreover, Driscoll specifically teaches a parenteral administration to a composition comprising krill oil in an o/w emulsion as an alternative surfactant to egg lecithin or in combination with egg lecithin to improve the physical stability of the emulsion (see [0029]).  As such, Driscoll clearly teaches that krill oil may desirably be used without egg lecithin, thereby meeting the negative limitation claimed.
Applicant argues on pages 14-15 of Remarks that Driscoll does not teach an emulsion having the claimed storage stability and PFAT5 characteristics.  Applicant asserts on page 16 that Driscoll is silent about storage stability.
In reply, it is maintained that Driscoll teaches an exemplary embodiment in which an emulsion having the requisite components has a PFAT5 value of less than 0.05% (see [0104] for instance) and further comprising the requisite components and not comprising the excluded component.  For product claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  In the instant case, Applicant has alleged that the prior art does not teach the requisite function, however there has been no rebuttal by evidence showing that the prior art products do not necessarily possess the characteristic of the claimed products.  Arguments of counsel do not equal evidence in the record, and it is the examiner’s position that the prior art product is the same or substantially the same as the product claimed, further for the reasons of record.
Moreover, as to Applicant’s assertion that Driscoll is silent with regard to storage stability.  In reply, MPEP 2112 section I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentable new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In the instant case it is noted that Driscoll teaches the same or substantially the same composition for use according to the very same purpose as the instantly claimed components.
On pages 21 and 22 of Remarks, Applicant concludes the claimed invention is patentability distinct from the compositions of Driscoll.  In reply, this argument has been fully considered but is not persuasive in view of the above-addressed reasons for maintaining the applicability of the Driscoll reference.
Applicant’s statements pertaining to supply and demand of egg yolk and viral infections of hens (top of page 22 of remarks) have been considered but are not persuasive to establish a case of long-felt needed or evidence of commercial suggests.
On page 22, Applicant asserts a “surprising discovery” and cites Dr. Quincia’s declaration, previously addressed in further detail in the record.  This argument appears to be stating that the Declaration provides evidence that krill oil concentrations of 2.4% do not work.  In reply, this argument has been fully considered but is not persuasive in view of the detailed remarks in the record as to why the Declaration is not persuasive, for instance in view of the preponderance of evidence, the specific disclosures of Driscoll, and the lack of evidence of practical and statistical significance for showing evidence of unexpected results that is commensurate in scope with the claims.
It is maintained that in view of Driscoll’s teaching as a whole, there is a motivation to optimize the amount of krill oil which is reasonably considered a result-effective variable, including the selection of a relatively low amount of krill oil from Driscoll’s general disclosure in order to take advantage of the particular krill oil surfactant characteristics (phospholipid:triglyceride ratio).  While Applicant may rebut a prima facie case of obviousness by showing that the claimed range is critical over a broader range in the art, in the instant case, it is the examiner’s position that the prior art teaches with sufficient specificity the instantly claimed range, particularly when one considers that krill oil is taught to be used as a phospholipid component which may be included on its own or diluted in fish oil (see [0022] and [0024]).  It is maintained that it would have been obvious to optimize the amount of krill oil in accordance with Driscoll’s broad teaching.  For instance, Driscoll teaches a preferable weight ratio of krill oil to fish oil of 4:1 (but also teaches 1:1) and further teaches the krill oil component can be present in an amount of from about 1% to about 20% (see [0022] and [0024]).  Based on this teaching, it is the examiner’s position that Driscoll provides rationale for using a total percentage of krill oil in the total formulation on the lower end of Driscoll’s teaching of 1 to 20% krill oil.  Furthermore, Driscoll provides even more direction as to the need to optimize the amount of krill oil in a formulation based on the particular krill oil source used (see [0030]), stating that the surfactant efficacy of the krill oil is dependent on the phospholipid:triglyceride presence in said krill oil (see also [0032] and [0042] for instance).

New Grounds of Rejection Necessitated by Amendments Filed 10/9/2020 and Entered 10/27/2020
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 31 newly recites a percentage of phospholipid in the krill oil, however there is no support in the specification as filed for the specific range newly claimed.  Accordingly, the recitation in claim 31 constitutes new matter.


New Grounds of Rejection Necessitated by Amendments
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “about” in conjunction with end points of the numerical range which is a claimed weight percentage of phospholipid concentration in krill oil.  As such, the metes and bounds of the claim are unclear.  One would not reasonably be able to interpret what values lie inside or outside of the range as claimed. Claims depending from a rejected base claim are rejected here.  Appropriate clarification is required.

Conclusion
	No claim is allowed.  This Office action is not final only because the record is ambiguous as to whether or not Applicant’s proposed claim amendments were entered after the close of prosecution.  No new references or significantly new rationale have been applied herein.  The rejection under 35 U.S.C. 103 above has been modified to clearly address the newly added claim language.  Additionally, new issues under 35 U.S.C. 112 have been presented herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617